            Case 1:20-cv-01105-RP Document 5 Filed 11/10/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

NICKOLAS MARTINEZ,                                §
         PLAINTIFF,                               §
                                                  §
V.                                                §                    A-20-CV-1105-RP
                                                  §
STATE OF TEXAS,                                   §
          DEFENDANT.                              §



                                              ORDER

       Before the Court is Plaintiff Nickolas Martinez’s civil-rights complaint. Plaintiff, proceeding

pro se, has been granted leave to proceed in forma pauperis.

                                   STATEMENT OF THE CASE

       At the time he filed his civil-rights complaint, Plaintiff was confined in the Travis County

Correctional Complex. Plaintiff sues the State of Texas. He claims he was disciplined in jail for

possession of a deadly weapon. He complains he was indicted for the same conduct and contends

this is a violation of the Double Jeopardy Clause. He requests the Court to order the dismissal of his

indictment.

                                 DISCUSSION AND ANALYSIS

       A.      Standard Under 28 U.S.C. § 1915(e)

       An in forma pauperis proceeding may be dismissed sua sponte under 28 U.S.C. § 1915(e)

if the court determines the complaint is frivolous, malicious, fails to state a claim upon which relief

may be granted or seeks monetary relief against a defendant who is immune from suit. A dismissal




                                                  1
            Case 1:20-cv-01105-RP Document 5 Filed 11/10/20 Page 2 of 4




for frivolousness or maliciousness may occur at any time, before or after service of process and

before or after the defendant’s answer. Green v. McKaskle, 788 F.2d 1116, 1119 (5th Cir. 1986).

       When reviewing a plaintiff’s complaint, the court must construe plaintiff’s allegations as

liberally as possible. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the petitioner’s pro se

status does not offer him “an impenetrable shield, for one acting pro se has no license to harass

others, clog the judicial machinery with meritless litigation and abuse already overloaded court

dockets.” Farguson v. MBank Houston, N.A., 808 F.2d 358, 359 (5th Cir. 1986).

       B.      Eleventh Amendment Immunity

       Plaintiff’s complaint against the State of Texas is barred by the Eleventh Amendment. The

Eleventh Amendment generally divests federal courts of jurisdiction to entertain suits directed

against states. Port Auth. Trans-Hudson v. Feeney, 495 U.S. 299, 304 (1990). The Eleventh

Amendment may not be evaded by suing state agencies or state employees in their official capacities

because such an indirect pleading remains in essence a claim upon the state treasury. Green v. State

Bar of Texas, 27 F.3d 1083,1087 (5th Cir. 1994). Eleventh Amendment immunity applies “unless

the suit falls within the narrow exception articulated by the Supreme Court in Ex Parte Young,” 209

U.S. 123 (1908). The Young exception allows a private citizen to sue an individual in federal court

for prospective injunctive relief based on allegations that the actor violated federal law. Id. at 406.

       C.      Double Jeopardy

       The exclusive remedy for a prisoner who challenges the fact or duration of his confinement

and seeks immediate or speedier release is habeas corpus relief. Preiser v. Rodriguez, 411 U.S. 475,

488-490 (1973). Even if the Court construed Plaintiff’s complaint as a petition for writ of habeas




                                                   2
            Case 1:20-cv-01105-RP Document 5 Filed 11/10/20 Page 3 of 4




corpus, the petition is frivolous. Prison disciplinary hearings do not bar future criminal prosecutions.

United States v. Galan, 82 F.3d 639, 640 (5th Cir. 1996).

                                             CONCLUSION

        Plaintiff’s complaint against the State of Texas is barred by the Eleventh Amendment.

Plaintiff’s request for the dismissal of his indictment is not a proper request for relief in a civil rights

complaint. Even if the Court were to construe Plaintiff’s complaint as a petition for writ of habeas

corpus, it is frivolous.

        Generally, before dismissal of a pro se complaint, the plaintiff should be afforded an

opportunity to amend in an attempt to cure any deficiencies. Neitzke v. Williams, 490 U.S. 319, 329

(1989); Brewster v. Dretke, 587 F.3d 764, 767-68 (5th Cir. 2009). Leave to amend is not required,

however, if the pro se litigant has already pleaded his “best case.” Brewster, 587 F.3d at 768. The

Court finds, based upon review of the complaint and applicable law, that any attempt by Plaintiff to

amend would be fruitless.

        It is therefore ORDERED that Plaintiff’s complaint against the State of Texas is

DISMISSED WITHOUT PREJUDICE for want of jurisdiction. To the extent Plaintiff’s

complaint is construed as a petition for writ of habeas corpus it is DISMISSED WITH

PREJUDICE as frivolous.

        It is further ORDERED that Plaintiff is warned, if he files more than three actions or appeals

while he is a prisoner which are dismissed as frivolous or malicious or for failure to state a claim on

which relief may be granted, he will be prohibited from bringing any other actions in forma pauperis

unless he is in imminent danger of serious physical injury. See 28 U.S.C. § 1915(g).




                                                     3
            Case 1:20-cv-01105-RP Document 5 Filed 11/10/20 Page 4 of 4




        It is finally ORDERED that the Clerk shall e-mail a copy of this order and judgment to the

keeper of the three-strikes list.

        SIGNED on November 10, 2020.




                                           ROBERT PITMAN
                                           UNITED STATES DISTRICT JUDGE




                                                4
